DETAILED ACTION

This is in response to the Amendment filed 1/13/2022, in which claims 1-7, 9-18 and 20  are presented for examination.    

Allowable Subject Matter
Claims 1-7, 9-18 and 20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged by the applicant. Specifically, the prior art of record fails to reasonably disclose, suggest, or teach generating a maximum density feature by generating, for each sequence, a sliding window of size T that slides an entire monitoring time of each sequence and determining: 
    PNG
    media_image1.png
    34
    433
    media_image1.png
    Greyscale
wherein a maximal density is a maximal value of densities of all sliding windows of the plurality of sequences; in combination with other limitations of claim 1.  As such, claim 1 is allowed.
	Claims 12 and 20 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451